UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31st Date of reporting period: November 30, 2013 Item 1: Schedule of Investments Vanguard Short-Term Government Bond Index Fund Schedule of Investments As of November 30, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.2%) U.S. Government Securities (88.1%) United States Treasury Note/Bond 0.250% 12/15/14 5,450 5,456 United States Treasury Note/Bond 0.125% 12/31/14 551 551 United States Treasury Note/Bond 2.625% 12/31/14 12,405 12,733 United States Treasury Note/Bond 0.250% 1/15/15 2,625 2,627 United States Treasury Note/Bond 2.250% 1/31/15 8,640 8,848 United States Treasury Note/Bond 0.250% 2/15/15 8,736 8,741 United States Treasury Note/Bond 4.000% 2/15/15 7,210 7,539 United States Treasury Note/Bond 0.250% 2/28/15 6,860 6,864 United States Treasury Note/Bond 2.375% 2/28/15 6,525 6,700 United States Treasury Note/Bond 0.375% 3/15/15 8,985 9,005 United States Treasury Note/Bond 0.250% 3/31/15 4,685 4,688 United States Treasury Note/Bond 2.500% 3/31/15 9,300 9,582 United States Treasury Note/Bond 0.375% 4/15/15 450 451 United States Treasury Note/Bond 0.125% 4/30/15 4,000 3,996 United States Treasury Note/Bond 2.500% 4/30/15 4,865 5,022 United States Treasury Note/Bond 0.250% 5/15/15 7,100 7,104 United States Treasury Note/Bond 4.125% 5/15/15 7,035 7,433 United States Treasury Note/Bond 0.250% 5/31/15 10,580 10,587 United States Treasury Note/Bond 2.125% 5/31/15 4,600 4,731 United States Treasury Note/Bond 0.375% 6/15/15 11,510 11,537 United States Treasury Note/Bond 1.875% 6/30/15 1,570 1,611 United States Treasury Note/Bond 0.250% 7/15/15 9,765 9,767 United States Treasury Note/Bond 0.250% 7/31/15 3,675 3,676 United States Treasury Note/Bond 1.750% 7/31/15 3,590 3,680 United States Treasury Note/Bond 0.250% 8/15/15 5,075 5,075 United States Treasury Note/Bond 4.250% 8/15/15 9,030 9,645 United States Treasury Note/Bond 0.375% 8/31/15 6,310 6,323 United States Treasury Note/Bond 1.250% 8/31/15 10,915 11,104 United States Treasury Note/Bond 0.250% 9/15/15 6,250 6,249 United States Treasury Note/Bond 0.250% 9/30/15 3,300 3,299 United States Treasury Note/Bond 1.250% 9/30/15 2,000 2,036 United States Treasury Note/Bond 0.250% 10/15/15 13,265 13,259 United States Treasury Note/Bond 0.250% 10/31/15 8,000 7,996 United States Treasury Note/Bond 1.250% 10/31/15 750 764 United States Treasury Note/Bond 0.250% 11/30/15 5,950 5,946 United States Treasury Note/Bond 1.375% 11/30/15 11,820 12,075 United States Treasury Note/Bond 0.250% 12/15/15 8,400 8,392 United States Treasury Note/Bond 2.125% 12/31/15 1,750 1,816 United States Treasury Note/Bond 2.000% 1/31/16 9,725 10,078 United States Treasury Note/Bond 0.375% 2/15/16 8,130 8,136 United States Treasury Note/Bond 0.375% 3/15/16 13,625 13,631 United States Treasury Note/Bond 0.250% 4/15/16 6,580 6,561 United States Treasury Note/Bond 2.000% 4/30/16 300 312 United States Treasury Note/Bond 0.250% 5/15/16 6,065 6,044 United States Treasury Note/Bond 5.125% 5/15/16 2,500 2,789 United States Treasury Note/Bond 7.250% 5/15/16 850 992 United States Treasury Note/Bond 1.750% 5/31/16 9,665 9,987 United States Treasury Note/Bond 3.250% 5/31/16 1,000 1,071 United States Treasury Note/Bond 0.500% 6/15/16 2,675 2,681 United States Treasury Note/Bond 1.500% 6/30/16 2,908 2,989 United States Treasury Note/Bond 3.250% 6/30/16 5,875 6,303 United States Treasury Note/Bond 0.625% 7/15/16 3,780 3,798 United States Treasury Note/Bond 1.500% 7/31/16 5,271 5,415 United States Treasury Note/Bond 3.250% 7/31/16 5,818 6,247 United States Treasury Note/Bond 0.625% 8/15/16 3,200 3,213 United States Treasury Note/Bond 4.875% 8/15/16 2,175 2,433 United States Treasury Note/Bond 1.000% 8/31/16 4,700 4,765 United States Treasury Note/Bond 3.000% 8/31/16 6,245 6,672 United States Treasury Note/Bond 0.875% 9/15/16 4,500 4,548 United States Treasury Note/Bond 1.000% 9/30/16 5,000 5,068 United States Treasury Note/Bond 3.000% 9/30/16 5,435 5,812 United States Treasury Note/Bond 0.625% 10/15/16 5,000 5,014 United States Treasury Note/Bond 1.000% 10/31/16 6,953 7,042 United States Treasury Note/Bond 3.125% 10/31/16 4,300 4,618 United States Treasury Note/Bond 0.625% 11/15/16 4,800 4,811 United States Treasury Note/Bond 4.625% 11/15/16 2,900 3,243 United States Treasury Note/Bond 0.875% 11/30/16 5,600 5,649 United States Treasury Note/Bond 2.750% 11/30/16 6,000 6,384 Agency Bonds and Notes (10.1%) 1 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 50 52 1 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 50 52 1 Federal Farm Credit Banks 0.270% 2/24/15 750 751 1 Federal Farm Credit Banks 0.500% 6/23/15 200 201 1 Federal Farm Credit Banks 1.500% 11/16/15 50 51 1 Federal Farm Credit Banks 1.050% 3/28/16 100 101 1 Federal Home Loan Banks 2.750% 12/12/14 675 693 1 Federal Home Loan Banks 0.250% 1/16/15 2,550 2,552 1 Federal Home Loan Banks 0.250% 2/20/15 600 600 1 Federal Home Loan Banks 0.375% 8/28/15 1,400 1,402 1 Federal Home Loan Banks 0.500% 11/20/15 3,290 3,302 1 Federal Home Loan Banks 3.125% 3/11/16 425 450 1 Federal Home Loan Banks 0.375% 6/24/16 1,625 1,622 2 Federal Home Loan Mortgage Corp. 0.625% 12/29/14 3,095 3,110 2 Federal Home Loan Mortgage Corp. 4.500% 1/15/15 50 52 2 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 675 696 2 Federal Home Loan Mortgage Corp. 0.500% 4/17/15 1,660 1,667 2 Federal Home Loan Mortgage Corp. 4.375% 7/17/15 500 533 2 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 3,940 4,041 2 Federal Home Loan Mortgage Corp. 4.750% 11/17/15 500 543 2 Federal Home Loan Mortgage Corp. 0.500% 5/13/16 2,060 2,062 2 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 980 1,029 2 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 250 282 2 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 525 546 2 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 1,370 1,380 2 Federal National Mortgage Assn. 0.750% 12/19/14 860 865 2 Federal National Mortgage Assn. 0.375% 3/16/15 3,255 3,262 2 Federal National Mortgage Assn. 0.500% 5/27/15 600 602 2 Federal National Mortgage Assn. 0.500% 7/2/15 475 477 2 Federal National Mortgage Assn. 0.500% 9/28/15 3,805 3,819 2 Federal National Mortgage Assn. 4.375% 10/15/15 975 1,049 2 Federal National Mortgage Assn. 1.625% 10/26/15 75 77 2 Federal National Mortgage Assn. 0.375% 12/21/15 300 300 2 Federal National Mortgage Assn. 5.000% 3/15/16 25 28 2 Federal National Mortgage Assn. 0.500% 3/30/16 1,710 1,713 2 Federal National Mortgage Assn. 2.375% 4/11/16 800 837 2 Federal National Mortgage Assn. 0.375% 7/5/16 2,305 2,298 2 Federal National Mortgage Assn. 0.625% 8/26/16 1,000 1,002 2 Federal National Mortgage Assn. 1.250% 9/28/16 1,350 1,375 2 Federal National Mortgage Assn. 1.375% 11/15/16 575 588 Total U.S. Government and Agency Obligations (Cost $448,416) Shares Temporary Cash Investment (2.4%) Money Market Fund (2.4%) 3 Vanguard Market Liquidity Fund (Cost $10,933) 0.127% 10,932,810 Total Investments (100.6%) (Cost $459,349) Other Assets and Liabilities-Net (-0.6%) Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
